Title: To James Madison from William Cooke, 20 November 1804 (Abstract)
From: Cooke, William
To: Madison, James


20 November 1804, New York. Refers to his 8 Nov. 1804 letter [not found] informing JM that all the documents in the case brought against him by Lt. Col. José de Cordova at Havana as well as all the documents from the government of East Florida “proving the extreme Venality of this Case” were being translated in New York and that he would ask JM’s permission to deposit the translation in the State Department offices when done, “as a Document importantly usefull to the Government to shew them from Authentick Sources the unheard of practices, used in some of the Spanish Tribunals against the people of this Country and to be enabled to Prove to the Spanish Government from these Authentic proofs that such practices do exist in their Tribunals.”
“It is at length finished and the bills have this morning been presented for payment for $357:0—and which my friend Mr. Henry Hill Junr. has most kindly enabled me to discharge. Under a conviction of the extreme usefullness to the Government of the Translation from which Practicies that have long and loudly been Complained off, Will be proved—and by which it is possible that they may be checked, Mr. Hill Joins me in Opinion that you will enable me, to defray this expense and if it is one that the United States ought not to bear, to be repaid on Justice being obtained at Madrid through your beneficent interferance. I have been the instrument of promoting important Negociations between this Country and the Spanish Dominions by which I have been so fortunate as to make some very Powerfull friends, through whom alone I have been enabled to Traverse the Venal practices of the Spanish Tribunals, in a way that but few Individuals, will ever be able to do. No person has a more intimate knowledge of These Facts than Mr. Hill, who has had long and intimate Connections in the Spanish Dominions.
“The great dependance that the persuers of Corrupt practices have always had, was, that the oppressed, and injured would never be able to expose their practices. Could this be done in a few instances, it would work, a Wonderfull reformation. Mr. Vincent Gray … requested me to bring the whole Documents of this case under your view, as they would more effectually prove to you the truth of his various representations, than all the Documents he had seen could do.… Mr. Henry Hill kindly takes charge of this and every other business for me in my absence, and your kindly Corresponding with him, on the Subject of my business will bind me in infinite additional obligations.”
In a postscript asks JM to deposit the translations in his office and to “send the Originals to the Minister Plenipotentiary at the Court of Madrid, to be laid before his Catholic Majesty and the Supreme Council, for Justice.”
